PER CURIAM
Defendants Claude Ferrara et al. appeal from an opinion and order of the United States District Court for the Southern District of New York (Haight, District Judge), dated March 7, 2000, which denied their motion for attorney fees and costs. On appeal, defendants argue that they are entitled to fees and costs under common benefit, promotion of union democracy and state law theories. For the reasons stated by the district court, we find that defendants are not entitled to attorney fees and costs. We hereby adopt parts II.C, III, and IV.2 of the district court’s thorough opinion and affirm for the reasons stated therein. See Doyle v. Turner, 90 F.Supp.2d 311 (S.D.N.Y.2000).
The order of the district court is affirmed.